 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   GORDON BULLOCK,                   )   NO. CV 15-2070 PA (AS)
                                       )
12                 Plaintiff,          )
                                       )
13            v.                       )   ORDER ACCEPTING FINDINGS,
                                       )
14   S. JOHNSON, et al.,               )   CONCLUSIONS AND RECOMMENDATIONS
                                       )
15                 Defendants.         )   OF UNITED STATES MAGISTRATE JUDGE
                                       )
16
17
         Pursuant to 28 U.S.C. section 636, the Court has reviewed the Third
18
     Amended Complaint, all of the records herein, and the Second Report and
19
     Recommendation of a United States Magistrate Judge.    After having made
20
     a de novo determination of the portions of the Second Report and
21
     Recommendation to which Objections were directed, the Court finds that
22
     Defendant Johnson’s Objections to the Second Report and Recommendation
23
     are without merit and do not cause the Court to reconsider its decision
24
     to accept the Magistrate Judge’s conclusions and recommendations.
25
26
         Johnson primarily objects to the Second Report and Recommendation’s
27
     conclusion that there was a disputed issue of fact as to whether he
28
 1   acted with a retaliatory motive.                 (Objections at 4-9; Dkt. No. 66).
 2   Initially, Johnson asserts that Plaintiff failed to create a genuine
 3   issue of material fact because he relies only on his “own self-serving
 4   declaration.”         (Id.    at   5).       However,    “declarations      are   often
 5   self-serving, and this is properly so because the party submitting it
 6   would use the declaration to support his or her position.”                    Nigro v.
 7   Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir. 2015); Securities &
 8   Exch. Comm’n v. Phan, 500 F.3d 895, 909 (9th Cir. 2007).                  As the Second
 9   Report and Recommendation explained, this Court “may not disregard a
10   piece of evidence at the summary judgment stage solely based on its
11   self-serving nature.”         Nigro, 784 F.3d at 497; Phan, 500 F.3d at 909.
12   Rather, “[t]hat an affidavit is self-serving bears on its credibility,
13   not on its cognizability for purposes of establishing a genuine issue
14   of material fact[,]” United States v. Shumway, 199 F.3d 1093, 1104 (9th
15   Cir. 1999); Phan, 500 F.3d at 909, and “a court ruling on a motion for
16   summary judgment may not engage in ‘[c]redibility determinations’ or
17   ‘the weighing of evidence,’ as those are functions reserved for the
18   jury.”    Manley v. Rowley, 847 F.3d 705, 711 (9th Cir. 2017) (quoting
19   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).
20
21        Johnson also complains that the Second Report and Recommendation
22   “relied   almost      exclusively    on   the       proximity   between    Plaintiff’s
23   submission of 602 Appeal 2732 and his placement in [administrative
24   segregation]” in concluding there was a genuine issue of material fact
25   as to Johnson’s retaliatory intent even though “temporal proximity
26   alone is insufficient to establish retaliatory intent[.]”                  (Objections
27   at   5-6).      But    as    the   “almost       exclusively”   comment     implicitly
28   acknowledges, the Second Report and Recommendation did not rely solely

                                                  2
 1   on temporal proximity to conclude that Plaintiff raised a triable issue
 2   of material fact as to Johnson’s motive for placing Plaintiff in
 3   administrative   segregation.      Instead,   the   Second   Report   and
 4   Recommendation found that Plaintiff had presented evidence not just of
 5   proximity in time between protected speech and the alleged retaliation,1
 6   but also evidence that Johnson expressed opposition to Plaintiff’s
 7   speech when he sought to have Plaintiff tear up a complaint to the
 8   Warden and threatened Plaintiff when Plaintiff refused to do so, and
 9   that a jury could reasonably conclude Johnson’s stated reason for
10   placing Plaintiff in administrative segregation was pretextual.2      (See
11   Dkt. No. 65 at 21-23).   Such evidence is more than sufficient to create
12
          1
13           Plaintiff’s grievances and complaints about staff misconduct
     constitute protected speech. Shepard v. Quillen, 840 F.3d 686, 689
14   (9th Cir. 2016); Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir.
     2012).
15
          2
             The Objections reiterate Johnson’s argument that 15 C.C.R. §
16   3335(a) required him to place Plaintiff in administrative segregation
17   because Plaintiff’s 2732 Appeal included the phrase “possibility [of]
     death” by staff. (Objections at 6-7). At the time of the events in
18   issue, Section 3335(a) provided:
19        When an inmate’s presence in an institution’s general inmate
          population presents an immediate threat to the safety of the
20        inmate or others, endangers institution security or
21        jeopardizes the integrity of an investigation of an alleged
          serious misconduct or criminal activity, the inmate shall be
22        immediately removed from general population and be placed in
          administrative segregation.
23
     15 C.C.R. § 3335(a) (2014).      However, as the Second Report and
24   Recommendation explained, a fair reading of the 2732 Appeal does not
25   suggest that Plaintiff’s presence in the general inmate population
     presented a threat to Plaintiff or the institution. Rather, Plaintiff
26   was complaining about his work and cell assignments being detrimental
     to his health, which are issues that could have been remedied without
27   Plaintiff’s removal from the general prison population.        A jury
     therefore could reasonably conclude that Johnson’s reliance on Section
28   3335(a) was pretextual. See Shepard, 840 F.3d at 689-90.

                                         3
 1   a genuine issue of material fact as to whether Johnson acted with
 2   retaliatory intent in placing Plaintiff in administrative segregation.
 3   Shepard v. Quillen, 840 F.3d 686, 690 (9th Cir. 2016); see also
 4   McCollum v. Cal. Dep’t of Corr. & Rehab., 647 F.3d 870, 882 (9th Cir.
 5   2011) (Absent direct evidence of a retaliatory motive, “[t]o survive
 6   summary judgment, [Plaintiff] was required to present circumstantial
 7   evidence of motive, which usually includes: ‘(1) proximity in time
 8   between protected speech and the alleged retaliation; (2) [that] the
 9   [defendant] expressed opposition to the speech; [or] (3) other evidence
10   that the reasons proffered by the [defendant] for the adverse . . .
11   action were false and pretextual.’” (quoting Allen v. Iranon, 283 F.3d
12   1070, 1077 (9th Cir. 2002))); Slice v. Ferriter, 448 F. App’x 725, 727
13   (9th Cir. 2011) (“Evidence of pretextual justification for adverse
14   action is circumstantial evidence of retaliatory intent, and therefore
15   creates a genuine issue of material fact precluding summary judgment.”
16   (citation omitted)).
17
18       Johnson’s remaining objections are without merit and do not warrant
19   further discussion.
20
21       No party challenges the denial of Plaintiff’s summary judgment
22   motion or the dismissal of this action against Defendant T. Brekke
23   without prejudice.3
24
25
26
          3
             On October 1, 2018, Plaintiff filed a response to Defendant
27   Johnson’s objections to the Second Report and Recommendation,
     reiterating the arguments raised in his opposition to Defendant
28   Johnson’s motion for summary judgment. (Dkt. No. 67).

                                       4
 1       IT IS ORDERED that (1) Plaintiff’s Motion for Summary Judgment is
 2   DENIED; (2) Defendant Johnson’s Motion for Summary Judgment is DENIED;
 3   and (3) Plaintiff’s claims against Defendant T. Brekke are DISMISSED
 4   without prejudice.
 5
 6       IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
 7   Plaintiff at his current address of record.
 8
 9       DATED: October 3, 2018
10
11
12
                                          PERCY ANDERSON
13                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       5
